Citation Nr: 1812113	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  09-50 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 40 percent for service-connected low back disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to June 1999. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009, rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge at a February 2014 Board hearing.  A transcript of this hearing is associated with the claims file.

The Veteran's claim was previously before the Board in August 2014, November 2015, and July 2017 and remanded for additional development.  That development having been completed, this claim is once again before the Board.

In July 2017, when the Veteran's case encompassed a claim for entitlement to a higher evaluation than the current 20 percent for the service-connected low back disability, the Board remanded the Veteran's claim for extrascheduler consideration by the Director of Compensation Service.  In November 2017, the RO submitted the Veteran's claim for such consideration.  In December 2017, the Director of Compensation Service recommended that the Veteran be granted a 40 percent evaluation throughout the period of appeal.  Such entitlement was then granted in a December 2017 rating decision by the RO, and the appeal was returned to the Board.  


FINDING OF FACT

On January 2018, prior to the promulgation of a decision in the appeal and through a signed statement from the Veteran's attorney, the Veteran withdrew the previously appealed claim for an increased evaluation in excess of 40 percent for the service-connected low back disability.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the claim for an increased evaluation in excess of 40 percent for the service-connected low back disability by the appellant have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran, through her appointed representative in a signed January 2018 statement, has withdrawn the appeal with regard to her claim for an increased evaluation in excess of 40 percent for a service-connected low back disability, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal for entitlement to a rating in excess of 40 percent for service-connected low back disability is dismissed.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


